By the Court.
In France, there are courts, in which the president has a preponderating voice, in case of an equal division of the members. In others, recourse is had to another court. 1 Ferriere, verbo Departager.
In England, in the King's Bench, the Common Pleas, the Exchequer, or in the Exchequer Chamber, where all the justices are assembled, if the justices are equally divided, no judgment can be given; and so it is in the court of parliament. 12 Co. Procter's case, 118.
In this state, the same rule has always prevailed. Moreau vs. Duncan, 1 Martin, 99, Orl. Nav. Co. vs. City of N. O. Id. 269, ante, same case, 10. and there is a strong reason for it, the court being composed of an uneven number of judges.
The plaintiff is as much entitled to a discontinuance in this case, as in that of Durnford vs. Johnson, ante 306.
Discontinuance granted.